NO.    82-386

                  I N THE SUPREME COUET O TEE STATE OF 3IOPJTAP.IA
                                         F

                                                 1983




STATE OF MONTANA,

             P l a i n t i f f and Respondent,

    -vs-

JOE SMITH,

             Defendant and A p p e l l a n t .




Appeal from:      D i s t r i c t C o u r t o f t h e S i x t e e n t h J u d i c i a l District,
                  I n a n d f o r t h e County o f Rosebud, The H o n o r a b l e
                  A l f r e d B. C o a t e , J u d g e p r e s i d i n g .


Counsel o f Record:

         For Appellant:

                  G a r r y P. Bunke, F o r s y t h , Montana


         For Respondent:

                  Hon. Mike G r e e l y , A t t o r n e y G e n e r a l , H e l e n a ,
                  Montana
                  J o h n S. F o r s y t h e , County A t t o r n e y , F o r s y t h ,
                  14ontana


                                                                            -                       -
                                          Submitted on B r i e f s :         January 20,        1903

                                                             Decided:          A p r i l 7 , 1983



Filed:    APR 7 - 1983
                                           C




                                          Clerk
Mr. C h i e f J u s t i c e F r a n k I . Haswell d e l i v e r e d t h e O p i n i o n o f
the Court.
         D e f e n d a n t a p p e a l s h i s c o n v i c t i o n by a Rosebud C o u n t y

j u r y f o r f e l o n y c r i m i n a l p o s s e s s i o n of dangerous d r u g s .        We

a f f irm.

         On December 1, 1 9 8 1 , d e f e n d a n t a p p l i e d            for    a $2,000

loan     with     t h e Cheyenne W e s t e r n           Bank   i n Ashland,        Montana.
S m i t h t o l d bank p e r s o n n e l     that    t h e l o a n was t o r e p a y h i s

p a r e n t s f o r money t h e y h a d l e n t him.            The l o a n w a s g r a n t e d
o n December 3 , 1 9 8 1 , a n d t h a t d a y S m i t h s e n t a W e s t e r n Union

money o r d e r i n t h e amount o f $ 3 , 9 0 0 t o h i s b r o t h e r , N a t h a n ,
i n Florida.          H e p a i d a $60 f e e t o W e s t e r n Union f o r s e n d i n g

t h e money o r d e r .        A bank       loan o f f i c e r t e s t i f i e d t h a t even

w i t h t h e l o a n S m i t h d i d n o t h a v e s u f f i c i e n t money i n s a v i n g s
o r c h e c k i n g a c c o u n t s t o be a b l e t o amass $3,960.
         On December 7 , 1 9 8 1 , a r e l i a b l e p o l i c e i n f o r m a n t t o l d

Officer Larry P r i c e           t h a t d e f e n d a n t had s e n t a s u b s t a n t i a l
amount o f money o u t o f M i l e s C i t y v i a W e s t e r n Union t o buy

drugs.        H e a l s o i n f o r m e d t h e o f f i c e r t h a t two o t h e r p e r s o n s

were i n v o l v e d i n t h e p l a n a n d t h a t t h e p a c k a g e o f m a r i j u a n a
was    scheduled t o           arrive      i n Ashland,         Montana,      between       the

1 6 t h and     the     18th of       December.            Price    contacted        Western

Union a n d v e r i f i e d t h a t d e f e n d a n t h a d s e n t a money o r d e r f o r
$3,900 t o a Nathan Smith i n F o r t Myers,                        Florida.         He   then

c o n t a c t e d t h e Ashland p o s t m a s t e r and a s k e d him t o watch f o r
a package from F l o r i d a a d d r e s s e d t o Smith and t o l e t P r i c e
know when i t a r r i v e d .
         P r i c e r e c e i v e d a c a l l f r o m t h e p o s t m a s t e r on December
17,    1981,      and    was     told      that     it    would    be    a   good     day     to
conduct a c o n t r o l l e d s e a r c h of t h e p o s t o f f i c e t h a t he had

b e e n r e q u e s t i n g t o d o f o r some t i m e w i t h h i s t r a i n e d , d r u g -
s n i f f i n g dog.       P r i c e took an envelope of marijuana t o t h e

p o s t o f f i c e , gave it t o a p o s t a l employee t o h i d e , and t h e n
directed        t h e dog       to     search           for    it.        The     dog     found       the

envelope.           I t a l s o i n d i c a t e d t h a t o n e p a c k a g e among s e v e r a l

s i t t i n g on t h e f l o o r contained drugs.                         I t was a d d r e s s e d    to

S m i t h and had b e e n m a i l e d f r o m F l o r i d a .
         Price          and    other         members           of     the       Rosebud        County
s h e r i f f ' s o f f i c e t h e n s t a k e d o u t t h e p o s t o f f i c e and w a i t e d
f o r d e f e n d a n t t o p i c k up t h e p a c k a g e .          On December 1 8 , 1 9 8 1 ,

d e f e n d a n t and h i s w i f e ,       Nelda,        arrived a t the post office.
S m i t h w a i t e d o u t s i d e i n t h e i r p i c k u p w h i l e N e l d a p i c k e d up

t h e package.            S h e p l a c e d t h e box on t h e f r o n t s e a t o f                  the
t r u c k and p u s h e d i t t o t h e m i d d l e o f t h e s e a t .
         P r i c e t h e n approached t h e S m i t h s and a s k e d d e f e n d a n t
i f t h e box b e l o n g e d t o him.              H e r e p l i e d "yeah."            Price told
t h e S m i t h s a b o u t t h e c o n t r o l l e d s e a r c h h e had c o n d u c t e d and
i n f o r m e d them o f h i s s u s p i c i o n s t h a t t h e p a c k a g e c o n t a i n e d

i l l e g a l drugs.
         Defendant            stated        that        the    package          was     supposed       to
contain Christmas presents,                        and h e a g r e e d t o accompany t h e
o f f i c e r s t o J u s t i c e C o u r t t o o p e n t h e box.                He voluntarily

carried       the       package        to    a     police           vehicle       and    placed        it

inside.        He       then rode t o J u s t i c e Court i n the p o l i c e c a r ,

removed       the       package      from         the    car    and       carried        it   inside.
Finally,       Smith s i g n e d a           consent           to    search       form,       and     the
o f f i c e r s opened        t h e box.           It    c o n t a i n e d s i x t e e n pounds o f
marijuana,          a    few p i e c e s      of    fruit,          and     a    note     that      said
"Merry C h r i s t m a s . "      J o e a n d N e l d a S m i t h were b o t h a r r e s t e d
for    criminal possession                   of    dangerous drugs.                     The   charges

a g a i n s t Nelda were l a t e r dropped.
          Further          investigation              revealed           that        the       Florida      ad-

dress      was       nonexistent.                 The       loan        to     Smith       is       currently

unpaid.        No w i t n e s s e s were c a l l e d o n b e h a l f o f d e f e n d a n t t o

e x p l a i n what happened t o t h e $3,900 h e s e n t t o F l o r i d a .

          Defendant p r e s e n t s a s i n g l e i s s u e on a p p e a l :                           Is t h e

e v i d e n c e is s u f f i c i e n t t o e s t a b l i s h c o n s t r u c t i v e p o s s e s s i o n

of    dangerous          drugs?         Smith           argues          that     the       evidence         was

insufficient               to    sustain          a     conviction              of     possession            of

dangerous drugs s i n c e he d i d n o t have                                  sufficient            time t o
t e r m i n a t e c o n t r o l o v e r t h e p a c k a g e d e l i v e r e d by f i r s t - c l a s s

mail.      W disagree.
            e

          Felony         criminal        possession                of        dangerous           drugs,      as

defined        in     section        45-9-102,              MCA,        requires        proof         that    a

defendant:           (1) p o s s e s s e d   ( 2 ) dangerous drugs.                            "Possession"

is d e f i n e d i n s e c t i o n 4 5 - 2 - 1 0 1 ( 5 2 ) ,            MCA,    as:        " t h e knowing

control       of      anything        for     a       sufficient             time     to       be    able    to

terminate          control."           The S t a t e ,         therefore,             must          establish

t h a t S m i t h knew o f         t h e c o n t e n t s of        t h e package and t h a t h e

controlled           the    d a n g e r o u s d r u g s f o r a s u f f i c i e n t amount o f

t i m e t o be a b l e t o t e r m i n a t e c o n t r o l .

          This        Court      has     adopted             the        following              standard      of

a p p e l l a t e review of s u f f i c i e n c y of t h e evidence:                                "Whether,

a f t e r viewing          t h e evidence i n t h e l i g h t most f a v o r a b l e t o

t h e p r o s e c u t i o n , any r a t i o n a l t r i e r o f f a c t c o u l d h a v e f o u n d

the     essential          elements          of       the    crime           beyond        a    reasonable

doubt."        J a c k s o n v.     Virginia            ( 1 9 7 9 ) , 4 4 3 U.S.           307,      319,    99

S.Ct.      2781,       6 1 L.Ed.2d           560,       573;       S t a t e v.       Wilson          (1981),

         Mon t   .           ,     6 3 1 P.2d           1273,       1279,        38    St.Rep.          1040,

1047.       I n applying t h a t standard t o t h e evidence presented

i n t h e i n s t a n t case, w e h o l d t h a t s u b s t a n t i a l e v i d e n c e sup-
ports defendant's conviction for felony criminal possession

of d a n g e r o u s d r u g s .       Substantial c r e d i b l e evidence supports
f i n d i n g s t h a t S m i t h knew o f t h e c o n t e n t s o f t h e p a c k a g e and

t h a t he c o n t r o l l e d t h e c o n t e n t s f o r a s u f f i c i e n t t i m e t o b e
able t o terminate control.

           The S t a t e p r o p e r l y c o n c e d e s t h a t e v i d e n c e w h i c h s i m p l y
e s t a b l i s h e s d e l i v e r y o f d r u g s by f i r s t - c l a s s m a i l i s i n s u f -
ficient        to      demonstrate           constructive           possession         of        drugs.

The S t a t e a l s o c o n c e d e s t h a t t h e f a c t a p e r s o n i s t h e named
a d d r e s s e e of    a parcel does not c o n s t i t u t e s u f f i c i e n t evi-

d e n c e of c o n s t r u c t i v e p o s s e s s i o n .   Knowledge o f t h e c o n t e n t s
must be proven.                Knowledge may b e p r o v e d by d i r e c t e v i d e n c e
or    by     evidence         of     acts,      declarations,            or   conduct of            the
a c c u s e d f r o m which         a j u r y may i n f e r         knowledge.             S t a t e v.
Anderson         (1972),        1 5 9 Mont.         344,     351,    498 P.2d          295,        299.

Here,        substantial evidence supports                           a     finding          of    such

knowledge.
           Defendant          obtained         a    bank     loan     of      $2,000        for     the
s t a t e d purpose of             repaying h i s p a r e n t s .          On t h a t d a t e , h i s

own r e s o u r c e s t o g e t h e r w i t h t h e l o a n were              insufficient to
a l l o w him t o a c c u m u l a t e c a s h i n t h e amount o f n e a r l y $ 4 , 0 0 0 .
Yet     on    that      date,        he   wired       nearly     $4,000        to     Florida        by

W e s t e r n Union.        A r e l i a b l e informant t o l d Officer P r i c e t h a t

d e f e n d a n t a n d two o t h e r i n d i v i d u a l s p l a n n e d t o s e n d money t o
Florida        for     a d r u g buy and             t h a t t h e package of marijuana
would b e d e l i v e r e d b e t w e e n December              1 6 and 18.            A     package
w i t h s i x t e e n p o u n d s o f m a r i j u a n a t h e n a r r i v e d on December
17.     The r e t u r n a d d r e s s on t h e box was b o g u s .                  The l o a n h a s

n o t been r e p a i d .        No e v i d e n c e was i n t r o d u c e d t o e x p l a i n w h a t
happened        t o t h e money s e n t t o F l o r i d a .                Nothing i n d i c a t e d
that defendant's parents actually received any of the $2,000
that Smith borrowed.           Sufficient evidence supports defen-
dant's knowledge of the package contents.
           Similarly, the record sustains defendant's conviction
for knowing "control for a sufficient time to be able to
terminate control."          This Court has long recognized that a
conviction for possession of dangerous drugs need not be
predicated upon a finding of actual possession. Constructive
possession may suffice.          State ex rel. Galyan v. District
Court       (1971), 156 Mont.     523, 480 P.2d         840   (per curiam
order).        The control need not be exclusive but may extend to
situations where the contraband is "immediately and exclu-
sively accessible to the accused               and    is subject to his
dominion or control, or to the joint dominion and control of
the accused and another."              State v.      Meader   (1979),
Mont   .        ,   601 P.2d 386, 392, 36 St.Rep. 1747, 1754; State
v. Godsey (1982),              Mont.       ,    656 P.2d 811, 815, 39
St.Rep.      2354, 2358.      Constructive possession is a factual
determination to be made by the trier of fact.                   State ex
rel. Galyan v. District Court, 156 Mont. at 524, 480 P.2d at
840; State v. Meader, 601 P.2d at 392, 36 St.Rep. at 1755.
           In a case analogous to the instant case, we recognized
constructive possession where the defendant exercised con-
trol over a baggage claim ticket for baggage which contained
marijuana.          State v. Trowbridge (1971), 157 Mont. 527, 487
P.2d    530.        In Trowbridge the defendant had checked baggage
containing the contraband and then boarded her flight under
an assumed name.         The suitcase handle and claim check some-
how were separated from the luggage and airline employees
opened the bag to try to establish identification.                      They
discovered the contraband and notified law enforcement
officers.      When the handle was subsequently located, the
owner    and   destination     were   determined    and   Missoula    law
enforcement officers were informed.              When the defendant's
bag did not arrive on her flight, she filled out a luggage
claim form describing the missing suitcase.                She provided
the name and telephone number of a Bruce Bennett as the
place she could be reached.           Bennett was notified when the
baggage arrived and picked it up for Trowbridge.               Trowbridge
was   arrested      outside   of   the airport     as she waited      for
Bennett to deliver the suitcase.
        Viewed in the light most favorable to the State, the
evidence here shows that defendant's control of the contra-
band began when he placed an order for the marijuana and
sent the money to Florida via Western Union.              At that point
he began to exert control over the drugs.                 He could have
cancelled the order.          He could have himself claimed the
package with the postal claim ticket and immediately dis-
posed of it.     The fact that he sent his wife in to pick up
the box, as Carolyn Trowbridge had sent Bruce Bennett to
pick up the luggage, does not negate the control he exer-
cised over the package.            Nor was defendant prevented from
deciding to simply not claim the parcel.             We reject Smith's
argument that he was afforded no opportunity to terminate
control because he was immediately confronted by a police
officer   .    Substantial credible         evidence      sustains   the
conviction.
        Affirmed.

                                      3 4 8gu4
                                         Chief ~ u s t i c e
We concur: